Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the developing device comprising… a bearing” of claims 1-11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The specification and the drawings support and show the bearing on the faceplate of the process cartridge and outside of the developing device #26.  As such, the specification does not appear to be enabling for “the developing device comprising… a bearing”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7, and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda et al. (US 5,623,328) in view of Wyer (US 6,467,965).  
Regarding claim 1, Tsuda et al. (US 5,623,328) teach a developing device (fig.21, #B and #12) configured to develop a latent image formed on a surface of an image bearer (fig.21&36, #12d develops image on #9), the developing device comprising: a rotator (fig.37&52, #12d) including a rotation shaft (fig.37&52, #12d2); a bearing configured to support the rotation shaft (fig.37&52, #46b/#46c); a holder configured to hold the bearing (fig.52, #34); a first regulator, disposed on any one of the bearing and the holder, configured to regulate movement of the bearing such that the bearing does not fall toward one end side in an axial direction of the rotation shaft 
Regarding claim 2, Tsuda et al. (US 5,623,328) teach a developing device wherein the rotator is configured to be opposite the image bearer and bear a developer (fig.36, #12d opposite #9), and wherein the holder is a face plate configured to define an opposed distance between the image bearer and the rotator (fig.37&52, #46a & #46c both mounted to #34, thus spacing is a result).
Regarding claim 7, Tsuda et al. (US 5,623,328) teach a developing device wherein the first regulator is a brim formed on the bearing (fig.52, see brim on #46c and #46b).
Regarding claim 11, teach an image forming apparatus comprising the developing device according to claim 1 (see rejection of claim 1 herewith).
Regarding claim 12, Tsuda et al. (US 5,623,328) teach an image forming apparatus (fig.18) comprising: an image bearer (fig.18,36&37, #9); a developing device configured to develop a latent image formed on a surface of the image bearer (fig.18, 36&37, #12), the developing device including a rotator with a rotation shaft (fig.36&37, #12d with #12d2); a bearing configured to support the rotation shaft (fig.37&52, #46b/#46c); a holder configured to hold the bearing (fig.52, #34); a first regulator, disposed on the bearing, configured to regulate movement of the bearing moving toward one end side in an axial direction of the rotation shaft relative to the holder (fig.52, both #46b&#46c have a flange to regulate movement to the ‘left’).
Regarding claim 13, Tsuda et al. (US 5,623,328) teach an image forming apparatus wherein the rotation shaft of the developing device is attachable to the 2 attached to #46b/#46c), wherein the bearing is disposed at a position other than the developing device in the image forming apparatus (fig.52: attached to #34 of the image forming apparatus; col.34, ln.25-29).
Regarding claim 14, Tsuda et al. (US 5,623,328) teach an image forming apparatus wherein the rotator is configured to be opposite the image bearer and bear a developer (fig.36, #12d opposite #9), and wherein the holder is a face plate configured to define an opposed distance between the image bearer and the rotator (fig.37&52, #46a & #46c both mounted to #34, thus spacing is a result).
Regarding claim 15, wherein the first regulator is a brim formed on the bearing (fig.52, #46b and #46c both have a brim), and wherein the brim is disposed on an inner side of the face plate in the axial direction (fig.52, faces inward toward #12d).
Regarding claim 17, Tsuda et al. (US 5,623,328) teach a process cartridge (fig.21, #B) comprising: an image bearer (fig.21,36&37, #9); a developing device configured to develop a latent image formed on a surface of the image bearer (fig.18, 36&37, #12), the developing device including a rotator with a rotation shaft (fig.36&37, #12d with #12d2); a bearing configured to support the rotation shaft (fig.37&52, #46b/#46c); a holder configured to hold the bearing(fig.52, #34); a first regulator, disposed on the bearing, configured to regulate movement of the bearing moving toward one end side in an axial direction of the rotation shaft relative to the holder (fig.52, both #46b&#46c have a flange to regulate movement to the ‘left’).
Regarding claim 18, Tsuda et al. (US 5,623,328) teach a process cartridge wherein the rotation shaft of the developing device is attachable to the bearing (fig.52, #12d2 attached to #46b/#46c), and wherein the bearing is disposed at a position other 
Regarding claim 19, Tsuda et al. (US 5,623,328) teach a process cartridge wherein the rotator is configured to be opposite the image bearer and bear a developer (fig.36, #12d opposite #9), and wherein the holder is a face plate configured to define an opposed distance between the image bearer and the rotator (fig.37&52, #46a & #46c both mounted to #34, thus spacing is a result).
However, while it assumed that something must be present, Tsuda et al. (US 5,623,328) fail to explicitly teach a second regulator configured to regulate movement of the bearing moving toward another end side in the axial direction relative to the holder after the bearing is attached to the holder.
Regarding claim 1, Wyer (US 6,467,965) teaches a shaft bearing (fig.1, #10) for use in an image forming apparatus (fig.8) comprising: a first regulator, disposed on the bearing (fig.1&3, #16), configured to regulate movement of the bearing moving toward one end side in an axial direction of the rotation shaft relative to the holder (fig.4, by abutting on #20 of #50); and a second regulator configured to regulate movement of the bearing such that the bearing does not fall toward another end side in the axial direction relative to the holder after the bearing is attached to the holder (fig.1&4, #26 abutting on #30 of #50).
Regarding claim 4, Wyer (US 6,467,965) teaches a shaft bearing further comprising a plurality of second regulators including the second regulator (fig.1&2, #26 top and bottom), wherein the plurality of second regulators is disposed apart from each other in a circumference of the bearing (see fig.2: located 180 degrees apart).

Regarding claim 7, Wyer (US 6,467,965) teaches a shaft bearing wherein the first regulator is a brim formed on the bearing (fig.1&3, #16).
Regarding claim 10, Wyer (US 6,467,965) teaches a shaft bearing wherein the bearing is a ball bearing (col.8, ln.33-35: may be a ball bearing).
Regarding claims 12 and 17, Wyer (US 6,467,965) teaches a shaft bearing (fig.1, #10) for use in an image forming apparatus (fig.8) comprising: a first regulator, disposed on the bearing (fig.1&3, #16), configured to regulate movement of the bearing moving toward one end side in an axial direction of the rotation shaft relative to the holder (fig.4, by abutting on #20 of #50); and a second regulator configured to regulate movement of the bearing moving toward another end side in the axial direction relative to the holder after the bearing is attached to the holder (fig.1&4, #26 abutting on #30 of #50).
Regarding claim 16, Wyer (US 6,467,965) teaches a shaft bearing further comprising a plurality of second regulators including the second regulator (fig.1&2, #26 top and bottom), wherein the plurality of second regulators is disposed apart from each other in a circumference of the bearing (see fig.2: located 180 degrees apart).
Regarding claim 20, Wyer (US 6,467,965) teaches a shaft bearing further comprising a plurality of second regulators including the second regulator (fig.1&2, #26 top and bottom), wherein the plurality of second regulators is disposed apart from each other in a circumference of the bearing (see fig.2: located 180 degrees apart).
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuda et al. (US 5,623,328) in view of Wyer (US 6,467,965) as applied to claim 4 above, and further in view of Zwayer et al. (US 6,089,484).
Tsuda et al. (US 5,623,328) in view of Wyer (US 6,467,965) teach all of the limitations of claim 4, upon which claim 6 depends.
Regarding claim 6, Zwayer et al. (US 6,089,484) teach a snap-fit shaft bushing (fig.7, #2 holding #16; fig.2; fig.10, #2) with a flange as a first regulator (fig.6, #42/#52) on one side of a holding member (fig.10, outside and abutting on #68) and a plurality of second regulators (fig.2, #48) wherein the plurality of second regulators is disposed such that a proportion of the second regulators excluding all clearance in the circumference of the bearing is 50% or higher (fig.5, central edge of #48 occupies 50% of the circumference of an imaginary circle drawn on that edge).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the bushing of Tsuda et al. (US 5,623,328) in view of Wyer (US 6,467,965) by using the circumferentially spaced second regulators as in Zwayer et al. (US 6,089,484) because it is another known snap-fit bushing configuration in the art of bushings and one of Ordinary skill in the art would recognize that they are comparable and . 
 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuda et al. (US 5,623,328) in view of Wyer (US 6,467,965) as applied to claim 4 above, and further in view of Korol et al. (US 2,884,283).
Tsuda et al. (US 5,623,328) in view of Wyer (US 6,467,965) teach all of the limitations of claim 1, upon which claim 8 depends.
Regarding claim 8, Korol et al. (US 2,884,283) teach a snap-fit shaft bushing (fig.1-3, #2 holding #14) with a first regulator (fig.1&3, #22) on one side of a holding member (fig.1&3, #16) and a second regulators (fig.1-3, #10 to abut on #25), wherein the first regulator is formed in a hole to which the bearing is to be attached in the holder (fig.1, #22 in hole of #16), and is a small hole having a diameter that is larger than an inner diameter of the bearing and smaller than an outer diameter of the bearing (see fig.3).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the bushing of Tsuda et al. (US 5,623,328) in view of Wyer (US 6,467,965) by using the sunken flange configuration as in Korol et al. (US 2,884,283) because it is another known snap-fit bushing configuration in the art of bushings and one of Ordinary skill in the art would recognize that they are comparable and interchangeable designs and that it would be a configuration that would be obvious to try in order to stabilize the bushing in a manner that enables quick assembly (col.1, ln.40-42). 

Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154. The examiner can normally be reached Monday - Friday, 7:30AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/LKR/